Case 2:19-cv-00538-JCC Document 100-21 Filed 04/01/21 Page 1 of 5




        Exhibit 21
       Case 2:19-cv-00538-JCC Document 100-21 Filed 04/01/21 Page 2 of 5
                                                          Electronically Recorded
                                                          20150331000627
                                                         SIMPLIFILE                  NTS               75.00
RECORDING REQUESTED BY:                                  Page 001 of 004
                                                         03/31/2015 10:57
                                                         King County, WA


WHEN RECORDED MAIL TO:

Trustee Corps
1700 Seventh Avenue, Suite 2100
Seattle WA98101




TS No WA08002195-14-1                       APN 912610-0140-09                               TO No 8488208

                           NOTICE OF TRUSTEE'S SALE                                           1STAM
                  PURSUANT TO THE REVISED CODE OF WASHINGTON
                             CHAPTER 61.24 ET. SEQ.
I. NOTICE IS HEREBY GIVEN that on July 31, 2015, 10:00 AM, at the 4th Avenue entrance to the
King County Administration Buiiding, 500 4th Avenue, Seattle, WA 98104, MTC Financial Inc. dba
Trustee Corps, the undersigned Trustee, wiil sell at public auction to the highest and best bidder, payable,
in the form of cash, or cashier's check or certified checks from federally or State chartered banks, at the
time of sale the following described real property, situated in the County of King, State of Washington, to-
wit:

LOT 16 AND 17 IN BLOCK 2 OF WALLA WALLA ADDITION TO THE CITY OF SEATTLE, AS PER
PLAT RECORDED IN VOLUME 5 OF PLATS, PAGE 81, RECORDS OF KING COUNTY AUDITOR;
SITUATE IN THE CITY OF SEATTLE, COUNTY OF KING, STATE OF WASHINGTON.

APN: 912610-0140-09

More commonly known as 819 21ST AVENUE, SEATTLE, WA 98122

which is subject to that certain Deed of Trust dated as of February 9, 2007, executed by KAREN D.
SMITH, AS HER SEPARATE ESTATE as Trustor(s), to secure obligations in favor of MORTGAGE
ELECTRONIC REGISTRATION SYSTEMS, INC. (“MERS”), as designated nominee for MORTGAGE
SOLUTIONS MANAGEMENT, INC., Beneficiary of the security instrument, its successors and assigns,
recorded February 22, 2007 as Instrument No. 20070222000469 and the beneficial interest was assigned
to The Bank of New York Mellon FKA The Bank of New York as Trustee for the Benefit of the
Certificateholders of the CWABS, Inc. Asset-Backed Certificates, Series 2007-SD1 and recorded
June 21, 2010 as Instrument Number 20100621000138 of official records in the Office of the Recorder of
King County, Washington.

II. No action commenced by The Bank of New York Mellon FKA The Bank of New York as Trustee for
the Benefit of the Certificateholders of the CWABS, Inc. Asset-Backed Certificates, Series 2007-
SD1, the current Beneficiary of the Deed of Trust is now pending to seek satisfaction of the obligation in
any Court by reason of the Borrowers' or Grantors' default on the obligation secured by the Deed of
Trust/Mortgage.
       Case 2:19-cv-00538-JCC Document 100-21 Filed 04/01/21 Page 3 of 5




Current Beneficiary:   The Bank of New York Mellon FKA The Bank of New York as Trustee for the
                       Benefit of the Certificateholders of the CWABS, Inc. Asset-Backed
                       Certificates, Series 2007-SD1
Contact Phone No:      800-365-7107
Address:               15 South Main Street, Suite 400, Greenviiie, SC 29601

III. The default(s) for which this foreclosure is made is/are as follows: FAILURE TO PAY WHEN DUE THE
FOLLOWING AMOUNTS WHICH ARE NOW IN ARREARS:

                                DELINQUENT PAYMENT INFORMATION

                                                Number of
        From                   To               Payments         Monthly Payment             Total

    July 1, 2007        March 27, 2015              21               $3,458.59            $360,710.69
                                                    62               $3,598.65
                                                    10               $6,496.40


                                      LATE CHARGE INFORMATION

    July 1,2007         March 27, 2015                                                     $2,111.07

                                    PROMISSORY NOTE INFORMATION

                                Note Dated:              February 9, 2007
                                Note Amount:             $356,250.00
                                Interest Paid To:        June 1,2007
                                Next Due Date:           July 1,2007

IV. The sum owing on the obligation secured by the Deed of Trust is: The principal sum of $356,250.00,
together with interest as provided in the Note or other instrument secured, and such other costs and fees
as are due under the Note or other instrument secured, and as are provided by statute.

V. The above described real property will be sold to satisfy the expense of sale and the obligation secured
by the Deed of Trust as provided by statute. Said sale will be made without warranty, expressed or
implied, regarding title, possession or encumbrances on July 31, 2015. The defaults referred to in
Paragraph III must be cured by July 20, 2015, (11 days before the sale date) to cause a discontinuance
of the sale. The sale will be discontinued and terminated if at any time before July 20, 2015 (11 days
before the sale) the default as set forth in Paragraph III is cured and the Trustees' fees and costs are
paid. Payment must be in cash or with cashiers' or certified checks from a State or federally chartered
bank. The sale may be terminated any time after the July 20, 2015 (11 days before the sale date) and
before the sale, by the Borrower or Grantor or the holder of any recorded junior lien or encumbrance by
paying the principal and interest, plus costs, fees and advances, if any, made pursuant to the terms of the
obligation and/or Deed of Trust.

VI. A written Notice of Default was transmitted by the current Beneficiary, The Bank of New York Mellon
FKA The Bank of New York as Trustee for the Benefit of the Certificateholders of the CWABS, Inc. Asset-
Backed Certificates, Series 2007-SD1 or Trustee to the Borrower and Grantor at the following
address(es):

ADDRESS
UNKNOWN SPOUSE OF KAREN D SMITH
819 21ST AVENUE, SEATTLE, WA98122
TS NOWA08002195-14-1                       APN 912610-0140-09                               TO No 8488208
       Case 2:19-cv-00538-JCC Document 100-21 Filed 04/01/21 Page 4 of 5




UNKNOWN SPOUSE OF KAREN D SMITH
7617 N. E. 167TH, BOTHELL, WA 98011

UNKNOWN SPOUSE OF KAREN D SMITH
PO BOX 22417, SEATTLE, WA 98122

KAREN D SMITH
819 21 ST AVENUE, SEATTLE, WA 98122

KAREN D SMITH
7617 N. E. 167TH, BOTHELL, WA 98011

KAREN D SMITH
PO BOX 22417, SEATTLE, WA 98122

by both first class and certified mail on February 18, 2015, proof of which is in the possession of the
Trustee: and the Borrower and Grantor were personally served, if applicable, with said written Notice of
Default or the written Notice of Default was posted in a conspicuous place on the real property described
in Paragraph I above, and the Trustee has possession of proof of such service or posting.

VII. The Trustee whose name and address are set forth below will provide in writing to anyone requesting
it, a statement of all costs and fees due at any time prior to the sale.

VIII. The effect of the sale will be to deprive the Grantor and all those who hold by, through or under the
Grantor of all their interest in the above described property.

IX. Anyone having any objections to this sale on any grounds whatsoever will be afforded an opportunity
to be heard as to those objections if they bring a lawsuit to restrain the sale pursuant to RCW 61.24.130.
Failure to bring such a lawsuit may result in a waiver of any proper grounds for invalidating the Trustees'
Sale.

X. If the Borrower received a letter under RCW 61.24.031:

      THIS NOTICE IS THE FINAL STEP BEFORE THE FORECLOSURE SALE OF YOUR HOME.

You have only 20 DAYS from the recording date on this notice to pursue mediation.

DO NOT DELAY.        CONTACT A HOUSING COUNSELOR OR AN ATTORNEY LICENSED IN
WASHINGTON NOW to assess your situation and refer you to mediation if you might eligible and it may
help you save your home. See below for safe sources of help.

                                         SEEKING ASSISTANCE

Housing counselors and legal assistance may be available at little or no cost to you. If you would like
assistance in determining your rights and opportunities to keep your house, you may contact the
following:

The statewide foreclosure hotline for assistance and referral to housing counselors recommended by the
Housing Finance Commission:
Telephone: (877) 894-4663 or (800) 606-4819 Website: www.wshfc.org

The United States Department of Housing and Urban Development:
Telephone: (800) 569-4287     Website: www.hud.gov
TS No WA08002195-14-1                     APN 912610-0140-09                                TO No 8488208
         Case 2:19-cv-00538-JCC Document 100-21 Filed 04/01/21 Page 5 of 5




The statewide civil legal aid hotiine for assistance and referrals to other housing counselors and
attorneys:
Telephone: (800) 606-4819     Website: www.homeownership.wa.gov

NOTICE TO OCCUPANTS OR TENANTS - The purchaser at the Trustee's Sale is entitled to possession
of the property on the 20th day following the sale, as against the Grantor under the Deed of Trust (the
owner) and anyone having an interest junior to the Deed of Trust, including occupants who are not
tenants. After the 20th day following the sale the purchaser has the right to evict occupants who are not
tenants by summary proceedings under the Unlawfui Detainer Act, Chapter 59.12 RCW. For tenant-
occupied property, the purchaser shall provide a tenant with written notice in accordance with RCW
61.24.060;


Dated:     n '^ ‘Q ^ '2 o lS              MTC Financial Inc. dba Trustee Corps, as Duly Appointed
                                          Successor Trustee



                                          By: Atherna VaughcK^uthorized Signatory

                                   MTC Financiai Inc. dba Trustee Corps
                                    1700 Seventh Avenue, Suite 2100
                                           Seattle WA 98101
                                         Phone: (800) 409-7530
                                          TDD: (800) 833-6388

            For Reinstatement/Pay Off Quotes, contact MTC Financial Inc. DBA Trustee Corps

    TRUSTEE'S SALE INFORMATION CAN BE OBTAINED ONLINE AT www.insourcelogic.com

STATE OF WASHINGTON
COUNTY OF KING

I certify that I know or have satisfactory evidence that ATHENA VAUGHN is the person who appeared
before me, and said person acknowledged that she signed this instrument, on oath stated that she was
authorized to execute the instrument and acknowledged it as the Authorized Signatory for MTC
Financial Inc. DBA Trustee Corps to be the free and voluntary act of such party for the uses and
purposes mentioned in the instrument.

Dated:      ?-27- 7.^/r
                                                                             Notary Public
                                                                          State of Washington
                                                                            KYLE PUTMAN
Notary Public in and for the State of Washington                  My Appointment Expires Feb 15, 2019

Residing at King County
My Commission expires 02/15/2019

To the extent your original obligation was discharged, or is subject to an automatic stay of bankruptcy under
Title 11 of the United States Code, this notice is for compliance and/or informational purposes only and does
not constitute an attempt to collect a debt or to impose personal liability for such obligation. However, a
secured party retains rights under its security instrument, including the right to foreclose its lien.


TS No WA08002195-14-1                       APN 912610-0140-09                                  TO No 8488208
